Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 26, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157563 & (104)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 157563
                                                                    COA: 333916
                                                                    Macomb CC: 2015-002139-FC
  JONATHAN ERNEST MANWELL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 22, 2018
  judgment of the Court of Appeals is considered. We DIRECT the Macomb County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. In particular, the prosecuting attorney shall address whether the
  defendant is entitled to a new trial based on the decisions in People v Thorpe, 504 Mich.
230 (2019), and People v Harbison, 504 Mich. 230 (2019). The motion to stay
  proceedings is DENIED.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2019
         s1118
                                                                               Clerk